Citation Nr: 0122831	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  95-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether a timely substantive appeal has been filed for a 
claim of entitlement to service connection for skin rash.

2.  The propriety of the initial 20 percent rating assigned 
following a grant of service connection for status post right 
knee medial meniscectomy and anterior cruciate ligament 
reconstruction.

3.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for traumatic 
arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1978 to 
September 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision that, 
inter alia, denied service connection for a skin rash.  At 
that time, however, the RO granted service connection for, 
inter alia, a right knee condition, status post right knee 
medial meniscectomy and anterior cruciate ligament 
reconstruction; a 20 percent evaluation was assigned 
effective October 1, 1994.  The appellant filed an appeal 
with the Board.

Although the appeal initially included 9 additional issues, 
as noted in the Board's September 1999 remand, all other 
issues were withdrawn from appellate status.  Because the 
veteran had disagreed with the initial rating assigned for 
the service-connected right knee disability, the Board also 
recharacterized this issue as involving the propriety initial 
rating assigned.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  

The Board's September 1999 remand requested, among other 
things, that the RO determine whether separate ratings should 
be assigned for traumatic arthritis and instability of the 
right knee.  Subsequently, in a rating decision dated in 
September 2000, the RO granted service connection and 
assigned a separate 10 percent rating for traumatic arthritis 
of the right knee, also effective October 1, 1994.  However, 
as higher evaluations for right knee arthritis and 
instability are is assignable, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board finds that these claims remain viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACTS

1.  In January 1995, the RO issued a decision that, among 
other things, denied the veteran's claim for service 
connection for skin rash.  

2.  In August 1995, the veteran filed a notice of 
disagreement with the RO's denial of service connection for 
skin rash.  

3.  A statement of the case, addressing, among other things, 
the issue of entitlement to service connection for skin rash, 
was issued on March 6, 1996.

4.  The earliest document of record that can be construed as 
the veteran's substantive appeal consists of the written 
transcript of his June 11, 1996, RO hearing testimony.  

5.  Since October 1, 1994 (the effective date of the grant of 
service connection), the veteran's status-post right knee 
medial meniscectomy and anterior cruciate ligament 
reconstruction has been manifested by no more than overall 
moderate instability of the knee, necessitating the use of a 
knee brace.  

6.  Since October 1, 1994 (the effective date of the grant of 
service connection), the veteran's post-traumatic arthritis 
of the right knee has been manifested by pain and limited 
motion; flexion contracture between 5 and 10 degrees has been 
exhibited.  



CONCLUSIONS OF LAW

1.  As a timely substantive appeal for a claim of entitlement 
to service connection for skin rash was not filed, the Board 
is without jurisdiction to review this claim.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302 (2000).

2.  The criteria for assignment of an initial rating in 
excess of 20 percent for the veteran's status-post right knee 
medial meniscectomy and anterior cruciate ligament 
reconstruction have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2000).

3.  Effective from the date of the award of service 
connection to the present, the criteria for a 30 percent 
rating for the veteran's post-traumatic arthritis of the 
right have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the August 1995 and March 1996 Statements 
of the Case, as well as July 1997 and September 2000 
Supplemental Statements of the case, the veteran was advised 
of the laws and regulations governing the claims, and, hence, 
was given notice of the information and evidence necessary to 
substantiate the claim.  While the issue of the timeliness of 
the substantive appeal of the claim for service connection 
for skin rash, as will be explained below, was erroneously 
decided by the RO, the Board subsequently provided the 
veteran with the pertinent laws and regulations, advised him 
that his appeal may not have been timely, the reason why it 
may not have been timely, and invited him to submit 
additional evidence or argument on the matter; no further 
evidence or argument was presented and he did not request a 
hearing for presentation of testimony on this issue.  
Furthermore, as regards the claims for higher initial 
evaluations, pertinent medical records have been obtained and 
associated with the claims file, and the veteran has been 
afforded comprehensive VA examinations in connection with the 
claims on appeal.  Moreover, as the veteran has not 
identified any additional relevant evidence that has not been 
requested or obtained, there is no indication that there is 
any outstanding evidence that is necessary for adjudication 
of the issues on appeal.  Hence, adjudication of the issues 
on appeal, without remand to the RO for initial consideration 
under the new law poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claims are ready to be considered on the merits.  


I.  Skin rash- Timeliness of appeal

An appeal consists of a timely filed notice of disagreement 
in writing and after a SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date of notice of that determination.  A 
substantive appeal must be filed within 60-days of the date 
that the agency of original jurisdiction mails the SOC or 
within the remainder of the 1-year period from the date of 
the mailing of the notification of the determination being 
appealed, whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.300, 20.302. 

The record indicates that in January 1995, the RO denied the 
veteran's claim for service connection for skin rash.  A 
notice of disagreement was filed in August 1995; it is 
therefore a timely notice of disagreement.  A Statement of 
the Case, addressing the issue of entitlement to service 
connection for skin rash, was issued on March 6, 1996.  Thus, 
in order to be timely, the substantive appeal had to be filed 
by May 6, 1996.  The earliest document that can be construed 
as the veteran's substantive appeal is testimony presented at 
a personal hearing, held on June 11, 1996.  Thus, the Board 
must conclude that a timely substantive appeal was not filed 
with this issue.  

In its September 1999 remand, the Board noted that it did not 
appear that a timely substantive appeal had been submitted as 
regards the claim of entitlement to service connection for 
skin rash.  The Board directed the RO to issue a supplemental 
statement of the case (SSOC) with regards to the timeliness 
of this matter, and to provide the veteran with the 
opportunity to submit argument and evidence on this matter.  
While the RO issued a SSOC in September 2000, the RO 
determined, erroneously, that a timely substantive appeal had 
been submitted.  

The Board has taken the appropriate measures to notify the 
veteran of the correct laws and facts as they pertain to this 
issue.  By means of a letter dated in July 2001, the Board 
advised the veteran of the pertinent laws and regulations and 
provided him with the opportunity to submit evidence or 
argument as to the timeliness of his substantive appeal.  The 
veteran's  reply, received in August 2001, indicates that he 
had no further evidence or argument to present on this matter 
and that he did not wish to have a hearing.  

In the absence of a timely filed substantive appeal, the 
Board does not have jurisdiction over the issue of service 
connection for skin rash, and the appeal as to that matter 
must be dismissed. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.300, 20.302.  

II. Right knee ratings 

A.  Background

The record indicates that by means of a January 1995 rating 
decision, the veteran was awarded service connection and a 20 
percent rating (under Diagnostic Code 5257) for status post 
medial meniscectomy and anterior cruciate ligament 
reconstruction of the right knee, effective from October 1, 
1994.  A subsequent rating decision dated in September 2000 
awarded service connection for arthritis of the right knee 
with limited motion, as well as post-operative scars of the 
right knee.  The veteran was rated 10 percent disabled for 
arthritis, and 0 percent disabled for the scars.  His 20 
percent rating for status post medial meniscectomy and 
anterior cruciate ligament reconstruction under Diagnostic 
Code 5257 was continued.  

The medical evidence of record includes a report of VA 
examination dated in December 1994, which indicates that the 
veteran reported injuring his right knee in service in 1979, 
while playing basketball.  Thereafter, he had persistent pain 
and recurrent swelling, as well as a tendency for the right 
knee to give way.  He had a right medial meniscectomy in 
1980.  He continued to have problems with knee instability 
and repeat arthroscopy followed by reconstruction of the 
right anterior cruciate ligament was accomplished.  Two more 
arthroscopic procedures were carried out in 1992 and 1993, in 
order to lyse intra-articular and peri-articular adhesions.  
Despite these multiple surgical interventions, the veteran 
continued to have right knee pain with tendency of the knee 
to give way.  He was able to stabilize the right knee joint 
by using a brace.  However, the knee continued to give way 
when he walked without his brace, especially when going down 
steps.  The last such giving way episode occurred 4 months 
earlier.  

On examination of the right knee, there was no joint effusion 
or visible deformity, but the range of motion was 
substantially decreased; extension was possible to only -5 
degrees, and flexion to 120 degrees.  The anterior drawer 
maneuver was positive, indicating that there was still joint 
instability.  It was noted that the right knee pain had 
become more severe in the past year, suggesting that post-
traumatic arthritis had set in lately.  X-rays of the right 
knee noted status post anterior cruciate ligament repair and 
degenerative joint disease of the tibioperoneal and 
patellofemoral joints.  

A preemployment medical evaluation for the United States 
Postal Service, dated in August 1995, indicates that the 
veteran had loss of 10 degrees of flexion, and that it was 
recommended that any walking, standing, or climbing 
stairs/hills was not to exceed 2-3 hours out of 8.  The 
Postal Service thus determined that he was not fit for duty 
for a carrier position.  

A report of a VA examination, dated in July 1996, indicates 
that the veteran reported that he had pain and decreased 
range of motion of the right knee.  He felt that he had 
instability associated with pain; he did not feel that he had 
a loose knee.  Examination showed a relatively normal valgus 
alignment of both knees.  He ambulated with a normal gait.  
There was no effusion.  The right knee appeared enlarged, 
compared to the left knee.  There were several well-healed 
incisions on the right knee.  He had a five-degree flexion 
contracture of the right knee.  There was no varus or valgus 
laxity.  Anterior and posterior drawer's and Lackman's were 
negative.  Range of motion was from 5 degrees of extension to 
100 degrees of flexion.  X-rays from April 1996 showed 
tricompartment arthritis of the right knee, and metal 
fixation screws from his anterior cruciate ligament 
reconstruction.  

A VA scars examination, dated in March 1997, indicates that 
the veteran had several scars on the right knee; he had a 5 
cm linear scar on the right lateral knee, a 12 cm linear scar 
in the center anterior surface of the knee, and a 7 cm linear 
scar in the medial portion of the knee.  He also had four 1/2 
to 1-cm scars around the kneecap.  All of the scars were 
normal in appearance.  There was no evidence of hypertrophy 
and minimal atrophic scarring.    

A VA examination report, dated in November 1999, indicates 
that the veteran reported being employed as a clerk at the 
post office, which allowed him to change position frequently 
and helped him to avoid aching pain and stiffness in the 
right knee.  However, there was aching pain that surrounded 
the right knee cap that extended into the medial joint line 
of the right knee.  He also had discomfort in the lateral 
aspect of the right knee.  There was pain deep behind the 
right patella.  The right knee was generally stiff, 
especially when he awakened in the mornings.  He was able to 
negotiate stairs, but preferred to use handrails.  He could 
perform single stance on each step when going up stairs, but 
preferred to perform double stance on each step when going 
down stairs.  There was a certain element of insecurity about 
the right knee because it would swell and seem as if it may 
hyperextend or as if the tibia may sublux anteriorly at the 
knee, especially when descending stairs, trying to pivot, and 
when adjusting his footing of the right lower extremity.  The 
right knee was always sore.  The veteran stated that he was 
not able to kneel.  He reportedly abandoned playing 
basketball because of inability to cut or run too much.  He 
played softball.  He reported that he always wears his DonJoy 
brace when engaging in athletics.  When not engaged in 
athletics, he preferred to wear a reinforced elastic right 
knee sleeve that had patella relief; he wore this brace every 
day.  

On examination, standing alignment of the veteran's knee 
showed revealed slightly increased valgus alignment on the 
right, at 20 degrees of valgus.  The left knee was at 15 
degrees of valgus.  His gait pattern suggested at least mild 
right antalgia and a distinct varus right knee thrust during 
the right heel strike.  He was able to do only a shallow knee 
bend due to right knee discomfort.  There were numerous 
surgical scars that were mature and healthy.  There was no 
subcutaneous tissue loss or adhesion to the underlying 
tissue.  There was no evidence of remote, recent, or 
impending breakdown.  The scars were not particularly tender.  
The resting Q angle of the right knee was 5 degrees.  The 
resting Q angle of the left knee was 10 degrees.  The right 
thigh was 1.5 inches smaller than the left thigh.  The knees 
were the same circumference.  There was a 10-degree flexion 
contracture of the right knee.  Active motion of the right 
knee was from 10 to 125 degrees.  There was no local heat or 
effusion.  There was tenderness to palpation over the tibial 
tubercle and over the medial component of the extensor 
retinaculum.  There was tenderness to vertical compression of 
the right patella and during palpation of the undersurface of 
the kneecap.  Patellar tilt and glide were normal.  There was 
no malposition of the right patella.  Right patella tracking 
was normal.  There was no tendency to sublux.  There was mild 
crepitus during passive side-to-side excursion of the right 
kneecap.  There was at least mild apprehension when the 
distal right quadriceps muscle was compressed during active 
contraction.  He demonstrated at least good (4+/5) or near 
normal (5-/5) strength of right knee extension.  

X-rays showed medial and lateral tibial subchondral sclerosis 
with small medial and small lateral femoral and tibial 
osteophytes.  There were retained internal fixation hardware 
devices distal to the tibial tubercle and at the crest of the 
lateral femoral condyle, consistent with the history of 
anterior cruciate ligament repair.  There was some 
subchondral sclerosis about the right patella with a small 
rostral patellar osteophyte.  The medial cartilage interval 
of the right knee was 3 mm.  

There was 0 lateral opening of the right knee during varus 
stress at 0 degrees of flexion, and 1++ lateral opening 
during varus stress at 30 degrees of flexion.  There was 0 
medial opening of the right knee during valgus stress at 0 
degrees of flexion, and 1+ of medial opening during valgus 
stress at 30 degrees of flexion.  There was an element of 
anterolateral rotator instability of the right knee with 
suggestion of a mild right pivot shift.  There was a mild 
right anterior drawer sign, with forward displacement of the 
tibia of approximately 1/2 inch, at 90 degrees of flexion.  
Lachman sign was absent and was tight at the right knee.  
There was no posterior instability of the right knee.  
McMurray's sign caused some medial discomfort, but there was 
no audible or palpable click. 

The diagnosis was status post multiple (four) operative 
procedures of the right knee, tricompartmental arthritis, 
mild instability after anterior cruciate ligament 
reconstruction, 10 degrees flexion contracture, and limited 
right knee motion.  The examiner stated that the physical 
findings were consistent with the report of pain on overuse, 
pain at extremes of motion, and excess fatigability.  There 
was only slight weakness to confrontational muscle testing at 
this examination.  There was no definite incoordination, but 
there were findings of mild instability that could lead to 
uncertainty that could simulate incoordination. 

B.  Analysis

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000). After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2000).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  


1.  Instability 

Under DC 5257, pursuant to which other impairment of the knee 
is evaluated, recurrent subluxation or lateral instability 
will be rated as 10 percent disabling where the disability is 
slight, 20 percent disabling where it is moderate, and 30 
percent disabling where it is severe.

The medical evidence of record indicates that since the date 
of the award of service connection in 1994, the veteran's 
right knee status post medial meniscectomy and anterior 
cruciate ligament reconstruction has been manifested by no 
more than overall moderate instability necessitating the use 
of a knee brace.  VA examination in December 1994 noted that 
his right knee had a tendency to give way when he did not use 
his brace, but that it was stabilized with the use of a 
brace.  He had not had a giving way episode for approximately 
4 months (his last giving way episode was reportedly 4 months 
earlier).  Anterior drawer maneuver was positive at that 
time.  VA examination in July 1996 noted that there was no 
varus/valgus laxity and that anterior and posterior drawer's, 
as well as Lackman's, were negative.  VA examination in 
November 1999 indicates that varus/valgus testing showed mild 
instability.  He also had mild anterior drawer sign.  In 
addition, he had anterolateral rotary instability with 
suggestion of a mild right pivot shift.  The examiner's 
overall  impression was that the veteran's instability was 
mild.  

The evidence above indicates that, as recent findings have 
reflected mild disability characterized by instability, the 
veteran has achieved some improvement in his right knee 
instability with the continued use of knee brace.  Under 
these circumstances,  severe instability, so as to warrant 
the next higher 30 percent evaluation under Diagnostic Code 
5257, clearly has not been shown at any point since the 
October 1, 1994 effective date of the grant of service 
connection for residuals of the veteran's medial 
meniscectomy.  Moreover, as the 20 percent evaluation 
assigned under that diagnostic code has adequately 
compensated the veteran for postoperative instability, there 
is no basis for assignment of "staged rating" for this 
disability.  See Fenderson, 12 Vet. App. at 126.

2.  Arthritis

The RO has awarded the veteran an initial 10 percent rating 
for post-traumatic arthritis of the right knee under DC 
5003/5010. 

Diagnostic Code 5010 directs that arthritis due to trauma and 
evidenced by x-ray is to be rated as degenerative arthritis, 
under Diagnostic Code 5003, which, in turn, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent  rating; flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; and flexion limited to 15 
degrees warrants a 30 percent rating.  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; extension limited to 20 degrees warrants a 30 percent 
rating; extension limited to 30 degrees warrants a 40 percent 
rating; and extension limited to 45 degrees warrants a 50 
percent rating. 

Further, when evaluating musculoskeletal disabilities based 
upon limitation of motion, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2000),  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Consistent therewith, 38 C.F.R. § 4.59 provides that painful 
motion due to arthritis is an important factor of disability 
and entitled to at least the minimum applicable evaluation 
for the joint.  

The record indicates that since the October 1, 1994 effective 
date of the grant of service connection, the veteran's post-
traumatic arthritis of the right knee has been manifested by 
limitation of extension ranging from 5 to 10 degrees.  VA 
examination in December 1994 noted range of motion from 5 to 
120 degrees.  A private evaluation in August 1995 noted that 
he had loss of 10 degrees of flexion.  VA examination in July 
1996 noted that his range of motion was 5 to 100 degrees.  In 
November 1999, his range of motion was 10 to 125 degrees.  
This degree of limitation of motion would appear to warrant 
the 10 percent rating, assigned by the RO, under DC 5261.

As noted above, however, in evaluating disability rated on 
the basis of limitation of motion, functional loss due to 
pain must also be considered.  In this case, the medical 
evidence of record since as early as July 1996 has shown that 
the veteran has exhibited a flexion contracture of the right 
knee between 5 and 10 degrees.  VA examination in July 1996 
noted that he had a five-degree flexion contracture.  VA 
examination in November 1999 noted a 10-degree flexion 
contracture.  While some range of motion of the right knee 
clearly has been possible, the Board finds that given the 
above findings, undoubtedly attributed to the pain and 
painful motion associated the veteran's right knee arthritis, 
the Board finds that flexion contracture comparable to 
ankylosis (i.e., fixation) of the knee in slight flexion 
between 0 and 10 degrees is exhibited; such warrants 
assignment of a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 
5256.  While Diagnostic Code 5256 also provides higher 
evaluations for even greater right knee ankylosis, at 
present, such is not shown, and a 30 percent evaluation 
contemplates the level of disability resulting from 
limitation of motion and functional loss due to pain.  

The question remains as to whether a "staged rating" for 
the disability is appropriate.  In this regard, the Board 
notes that while the prior medical evaluations in 1994 and 
1995 did not specifically report that the veteran had flexion 
contracture of the knee, range of motion testing noted loss 
of extension in the same degrees as the flexion contracture 
which was noted in later years.  In light of the subsequent 
medical records, which show limitation of extension in the 
same degrees as previously shown in 1994 and 1995 (between 5 
and 10 degrees), as being due to flexion contracture, the 
Board finds that the flexion contracture was likely present 
in 1994 and 1995 as well.  Resolving all reasonable doubt in 
the veteran's favor, the Board thus finds that the 30 percent 
evaluation should be assigned from the October 1, 1994, 
effective date of the grant of service connection.  

(Parenthetically, the Board notes that, even with the 
increase in disability rating for right knee arthritis, the 
combined evaluation for the veteran's right knee disabilities 
is 40 percent; hence, the amputation rule as regards right 
knee is not violated.  See 38 C.F.R. §§ 4.25, 4.68 (2000)).  


ORDER

As the Board is without jurisdiction to consider the claim of 
entitlement to service connection for skin rash, the appeal 
as to that issue is dismissed.

A evaluation in excess of 20 percent for status post right 
knee medial meniscectomy and anterior cruciate ligament 
reconstruction is denied.

A 30 percent rating for post-traumatic arthritis with limited 
motion is granted, subject to the criteria that govern the 
payment of monetary awards.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

